Pfeifer, J.,
dissenting.
{¶ 22} I dissent for the reasons stated in State ex rel. Plain Dealer Publishing Co. v. Geauga Cty. (2000), 90 Ohio St.3d 79, 89, 734 N.E.2d 1214 (Pfeifer, J., dissenting). I am concerned about applying a rule intended to govern adult proceedings to a juvenile hearing. In general, I believe changes of this sort should be vetted by our rules committees rather than imposed by ad hoc decisions.
{¶ 23} In this case, the trial court made a reasonable decision, and its decision should not be overturned. I dissent.